Name: Council Regulation (EEC) No 929/85 of 2 April 1985 extending for the second time the 1984/85 marketing year for the sheepmeat and goatmeat sectors
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 4. 85 Official Journal of the European Communities No L 101 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 929/85 of 2 April 1985 extending for the second time the 1984/85 marketing year for the sheepmeat and goatmeat sectors THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 871 /84 (2), and in particular Article 3 (3) and (4) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 821 /85 (3) extended the 1984/85 marketing year for the sheepmeat and goat ­ meat sectors until 14 April 1985 ; Whereas it has become necessary to reconsider all the matters bearing on the fixing of prices for the coming year, which will involve delay in the fixing of these prices ; whereas it is accordingly necessary to extend the 1984/85 marketing year for sheepmeat and goat ­ meat until 28 April 1985 and to fix seasonally adjusted basic prices, intervention prices and derived interven ­ tion prices in respect of the corresponding period, HAS ADOPTED THIS REGULATION : Article 1 The 1984/85 marketing year for sheepmeat and goat ­ meat shall end on 28 April 1985 and the 1985/86 marketing year shall commence on 29 April 1985. Article 2 The seasonally adjusted basic prices, intervention prices and derived intervention prices for the period 15 to 28 April 1985 shall be those laid down in the Annex hereto. Article 3 This Regulation shall enter into force on 15 April 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 2 April 1985. For the Council The President F. M. PANDOLFI (') OJ No L 183, 16 . 7 . 1980, p . 1 . 0 OJ No L 90, 1 . 4. 1984, p . 35 . (3) OJ No L 91 , 30 . 3 . 1985, p . 1 . No L 101 /2 Official Journal of the European Communities 11 . 4. 85 ANNEX Week beginning Week No Basic price Intervention price (ECU/ 100 kg) Derived intervention price (ECU/100 kg) 15 April 1985 3 491,00 417,35 397,74 22 April 1985 4 491,00 417,35 397,74